275 S.C. 314 (1980)
269 S.E.2d 774
The STATE, Respondent,
v.
Donald Haff HALLOCK, Appellant.
21302
Supreme Court of South Carolina.
September 15, 1980.
Staff Atty. Vance J. Bettis, of S.C. Commission of Appellate Defense, Columbia, for appellant.
Atty. Gen. Daniel R. McLeod and Asst. Attys. Gen. Kay G. Crowe and Russell D. Ghent, Columbia, and Sol. Sylvia Westerdahl and Asst. Sol. William A. Tucker, of Barnwell, for respondent.
September 15, 1980.
Per Curiam:
Appellant was indicted on charges of assault with intent to kill (two counts) and carrying a pistol (one count). Upon commencement of the second day of trial appellant sought permission to proceed pro se, retaining appointed counsel in *315 an advisory capacity. Stating only that appellant must abide by the rules, the presiding judge granted the request. The jury subsequently found appellant guilty of all charges and consecutive sentences of twenty (20) years on each assault with intent to kill charge and one (1) year on the weapons charge imposed.
The records presently before this Court indicate that the presiding judge failed to properly determine whether appellant's request to proceed pro se constituted a knowing and intelligent waiver of the right to counsel. See State v. Dixon, 269 S.C. 107, 109, 236 S.E. (2d) 419, 420 (1977) citing Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938). Accordingly, pursuant to the procedure employed in Dixon, supra, this case is remanded to the lower court for determination of whether the waiver was intelligently made.
Remanded.